Citation Nr: 0734637	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left breast 
gynecomastia, claimed as tumor of the left chest area, 
including as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In August 2007, a hearing was 
held before the undersigned Veterans Law Judge.  See 
38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran reported that he has been treated by VA for the 
claimed disabilities since shortly after service.  VA has not 
exhausted attempts to obtain all of these records.  

In March 2005, the veteran indicated that he had been treated 
at the Miami, Florida VA Medical Center (VAMC) for a left 
chest tumor from February 1971 to March 1976; at the 
Gainesville, Florida VAMC from April 1988 to April 1989; and 
then at the Hines, Illinois VAMC from April 1989 to present.  
He also indicated that he had been treated at the Miami, 
Florida VAMC for bilateral hearing loss in July 1973 and at 
the Hines, Illinois VAMC from April 1989 to present.  At his 
August 2007 hearing, the veteran indicated that he had been 
treated at the Miami, Florida VAMC for a left breast tumor in 
1970 and for hearing loss in 1971.  

No records from the Miami VAMC have been requested or 
obtained.  There are Gainesville, Florida VA medical records 
dating from June 2005 to June 2006, but there is no 
indication that these are all of the available records.  
There are Hines, Illinois VA medical records dating from 
August 1997 to April 2005, but there is a question about 
whether these are all of the available records since the 
veteran indicated that he received relevant treatment there 
starting in 1989.  

The veteran also testified in August 2007 that he had been 
seen by Dr. Labatka in the 1990s, and that Dr. Labatka told 
him his left chest tumor seemed to be related to Agent 
Orange.  Attempts should be made to obtain all available 
records.  38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the 
veteran's complete treatment records 
for hearing loss and gynecomastia 
and/or breast tumors from the Miami, 
Florida VAMC, dated from November 1969 
to March 1976; from the Gainesville, 
Florida VAMC, dated from January 1988 
to December 1989, and from June 2006 
forward; from the Hines, Illinois VAMC, 
dated from 1989 to present; and from 
Dr. LaBatka, dated in the 1990s.  

2.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


